EXHIBIT 10.1

 

SECOND AMENDMENT TO    SECOND AMENDED AND RESTATED    WELLS FARGO RETAIL FINANCE
LOAN AND SECURITY AGREEMENT    II, LLC

June 26, 2008

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Second Amendment”) is made in consideration of the mutual covenants
contained herein and benefits to be derived herefrom to the Second Amended and
Restated Loan and Security Agreement dated May 17, 2006 (as amended and in
effect, the “Loan Agreement”) among dELiA*s, Inc., a Delaware corporation with
its principal executive offices at 50 West 23rd Street, New York, New York
10010, for itself and as agent (in such capacity, the “Lead Borrower”) for the
other Borrowers party thereto (individually, a “Borrower” and, collectively with
the Lead Borrower, the “Borrowers”), and the Borrowers, on the one hand, and
Wells Fargo Retail Finance II, LLC, a Delaware limited liability company with
offices at One Boston Place - 19th Floor, Boston, Massachusetts 02108 (the
“Lender”), on the other hand.

Background:

The Borrowers and the Lender desire to amend and modify certain terms and
provisions of the Loan Agreement.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree that subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the Loan Agreement is
hereby amended as follows:

 

1. Incorporation of Terms and Conditions of Loan Agreement. All of the terms and
conditions of the Loan Agreement (including, without limitation, all definitions
set forth therein) are specifically incorporated herein by reference. All
capitalized terms not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

 

2. Representations and Warranties. Each of the Borrowers hereby represents and
warrants that (i) there is no Default or Event of Default under the Loan
Agreement or under any other Loan Document, and (ii) except with respect to
those representations and warranties which relate solely to an earlier date, all
representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct as of the date hereof.

 

3. Conditions Precedent. It shall be a condition to the effectiveness of this
Second Amendment that the following shall be satisfied to the satisfaction of
the Lender:

 

  a. The Lender shall have received counterparts of this Second Amendment duly
executed by each of the parties hereto;

 

  b. All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Second Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender;



--------------------------------------------------------------------------------

  c. After giving effect to this Second Amendment, the representations and
warranties in the Loan Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date hereof as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

  d. After giving effect to this Second Amendment, no Default or Event of
Default shall have occurred and be continuing on the date hereof, nor shall
result from the consummation of the transaction contemplated herein;

 

  e. The Borrowers shall have paid all fees due to the Lender. The Borrowers
shall have paid to the Lender all costs and expenses of the Lender, including,
without limitation, reasonable attorneys’ fees, in connection with the
preparation, negotiation, execution and delivery of this Second Amendment.

 

  f. The Lender shall have received such other documents and instruments as
reasonably requested by the Lender.

 

- 2 -



--------------------------------------------------------------------------------

4. Amendment to Article 1 of the Loan Agreement. The definition of “Inventory
Advance Rate” contained in Article 1 of the Loan Agreement is hereby deleted in
its entirety, and the following is inserted in its place:

“Inventory Advance Rate”: The Inventory Advance Rates set forth in the grid
below, or such greater or lesser percentage as the Lender may determine from
time to time, in the Lender’s reasonable and exclusive discretion, based upon
the most recent appraisal of the Borrowers’ Inventory.

 

Period

   Inventory
Advance
Rate  

June 1 to June 14

   58 %

June 15 to August 31

   62 %

September 1 to September 14

   58 %

September 15 to October 31

   64 %

November 1 to December 14

   66 %

December 15 to January 31

   53 %

February—March

   54 %

April

   55 %

May

   56 %

 

- 3 -



--------------------------------------------------------------------------------

5. Amendment to Article 2 of the Loan Agreement. Section 2.16(b)(i) of the Loan
Agreement is hereby deleted in its entirety, and the following is inserted in
its place:

The aggregate Stated Amount of all L/C’s then outstanding does not exceed
$15,000,000.00.

 

6. No Further Modification. Except as expressly modified in the manner set forth
above, the Loan Agreement and the other Loan Documents shall remain unmodified
and in full force and effect.

 

7. No Claims; Waiver. Each of the Borrowers acknowledges, confirms and agrees
that, as of the date hereof, such Borrower has no knowledge of any offsets,
defenses, claims or counterclaims against the Lender with respect to, under or
relating to the Revolving Credit Loans, the Loan Documents, or the transactions
contemplated therein, and, to the extent that such Borrower has or has ever had
any such offsets, defenses, claims or counterclaims arising on or before the
date hereof, such Borrower hereby specifically WAIVES and RELEASES any and all
rights to such offsets, defenses, claims or counterclaims.

 

8. Binding Agreement. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 

9. Multiple Counterparts. This Second Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

 

10. Governing Law; Sealed Instrument. This Second Amendment shall be construed,
governed, and enforced pursuant to the law of The Commonwealth of Massachusetts,
and shall take effect as a sealed instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as of the date first above written.

 

BORROWERS:

dELiA*s , INC.

ALLOY MERCHANDISE, LLC

dELiA*s ASSETS CORP.

SKATE DIRECT, LLC

dELiA*s GROUP INC.

dELiA*s OPERATING COMPANY

dELiA*s RETAIL COMPANY

DACCS, INC. By:  

/s/ Walter Killough

Name:   Walter Killough Title:   Chief Operating Officer LENDER: WELLS FARGO
RETAIL FINANCE II, LLC By:  

/s/ Michele L. Ayou

Name:   Michele L. Ayou Title:   Vice President

 

- 5 -